Citation Nr: 0729050	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-11 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to restoration of a 40 percent disability 
evaluation for the service-connected bilateral hearing loss, 
which was reduced to 10 percent, effective February 1, 2004.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1964 to June 
1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Denver, Colorado 
which reduced the 40 percent rating for the service connected 
bilateral hearing loss to 10 percent, effective from February 
1, 2004.  A September 2005 Board decision denied the 
veteran's restoration claim, however, in April 2006 the 
United States Court of Appeals for Veterans Claims vacated 
and remanded the decision for further development.  

In June 2007 the veteran testified at a videoconference Board 
hearing.  


FINDING OF FACT

Reexamination did not disclose improvement in the veteran's 
bilateral hearing loss disability.


CONCLUSION OF LAW

The 40 percent rating for bilateral hearing loss is restored. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 
3.344, 4.85-4.86,  Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's disagreement with the 
RO's decision to reduce the disability rating for the 
service-connected bilateral hearing loss from 40 percent to 
10 percent.  A claim stemming from a rating reduction is a 
claim as to whether the reduction was proper, not whether the 
veteran is entitled to an increased rating.  See Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 279-80 (1992).

Under 38 C.F.R. § 3.105(e), where the reduction in evaluation 
of a service connected disability is considered warranted and 
the lower evaluation would result in a reduction of 
compensation payments, a rating action will be taken.  The 
reduction will be made effective the last day of the month in 
which a 60-day period from the date of notice to the payee 
expires.  The veteran will be notified of the proposed 
reduction, that he has 60 days to present evidence showing 
why the reduction should not be implemented, and that he may 
request a hearing.

In a May 2001 rating decision, the RO increased the rating 
for the veteran's bilateral hearing loss to 40 percent rating 
under Diagnostic Code 6100, effective May 14, 2001, on the 
basis of a VA examination in April 2002.  

After notification of the proposed reduction and informing 
the veteran of his rights, in a July 2003 rating decision, 
the RO reduced the rating to 10 percent under Diagnostic Code 
6100, effective February 1, 2004, on the basis of a VA 
examination in February 2003.  

By way of historical background, in March 2003 the RO 
proposed to reduce the veteran's evaluation to 20 percent, 
however in July 2003 the RO noted that the March 2003 
decision incorrectly stated that the 20 percent evaluation 
had been in effect more than 5 years and issued a corrected 
proposal to reduce the evaluation to 10 percent based on 
result of the February 2003 VA examination.  The reduction 
was effected without a final rating decision.  In November 
2003 the veteran's hearing loss was reduced to 10 percent, 
effective February 1, 2004.  In February 2004, the RO 
recognized that the prior reduction to 20 percent was in 
error, restored the 40 percent evaluation for the period 
prior to the current reduction to 10 percent.   

The criteria for a rating reduction is found in 38 C.F.R. § 
3.344.  Specific provisions, 38 C.F.R. § 3.344(a) and (b), 
apply to a rating that had been continued for a long period 
of time at the same level (five years or more).  Brown v. 
Brown, 5 Vet. App. 413 (1993).  In the present case, the 40 
percent rating was in effect from May 2001 to February 2004, 
less than 5 years, and thus the provisions of 38 C.F.R. § 
3.344(a) and (b), pertaining to a rating, which had continued 
for five years or more, do not apply.  There still is a 
requirement that reexamination show improvement in order to 
reduce a rating.  38 C.F.R. § 3.344(c).

Additionally, in any rating reduction case, not only must it 
be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. 
at 420-21.

The veteran's bilateral hearing loss has been rated under 38 
C.F.R. § 4.85-4.86, Diagnostic Code 6100.  In evaluating 
service-connected hearing impairment, disability ratings are 
derived by a mechanical application of the ratings schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. 
App. 345, 349 (1992).  The ratings schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in both 
ears.  See 38 C.F.R. § 4.85.  When the puretone threshold at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hertz) is 55 decibels or more, Table VI or Table 
VIa is to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b).

The 40 percent rating was based on findings of an April 2002 
VA audiological evaluation, which in pure tone thresholds, 
revealed the following:



 


HERTZ



1000
2000
3000
4000
RIGHT
60
75
75
80
LEFT
75
95
100
105

The average puretone threshold was 73 decibels in the right 
ear and 94 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and of 72 percent in the left ear.  Entering the 
category designations for each ear into Table VII results in 
a 40 disability rating under Diagnostic Code 6100.

The bases for the reduction was a VA examination in February 
2003, which showed the following:  



HERTZ



1000
2000
3000
4000
RIGHT
45
55
65
70
LEFT
60
70
80
90

Speech audiometry revealed speech recognition ability of 96 
percent on both ears.  Following notification of the proposed 
rating reduction, the veteran was afforded VA audiological 
evaluations in May and August 2003, during which both 
examiners noted that accurate and consistent results could 
not be obtained.  

The veteran's April 2004 private audiological evaluation 
demonstrated severe bilateral sensorineural hearing loss.  
The examiner noted that the veteran had profound 
sensorineural hearing loss with basically a dead left ear.  
The June 2004 VA 


evaluation found the following: 



HERTZ



1000
2000
3000
4000
RIGHT
60
80
85
90
LEFT
105
105
105
105

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear at 58 and could not be tested in the 
left ear.  The examiner noted that while the results 
suggested hearing loss, it was difficult to determine the 
exact degree of hearing loss in either ear.  An August 2004 
VA examination noted that the veteran had bilateral 
sensorineural hearing loss, and it is likely that he had 
moderate to severe left sided sensorineural hearing loss.  In 
January 2007 the VA examiner noted that the veteran had 
bilateral sensorineural hearing loss, and it was difficult to 
ascertain the degree of the veteran's left ear hearing, 
although he certainly did have some.  

In sum, the totality of the evidence does not support actual 
improvement in the veteran's hearing acuity.  The evidence 
discussed above, in particular from April 2004 to January 
2007, while indicating that the level of the veteran's 
hearing impairment is unclear, nevertheless does establish 
that the veteran has significant bilateral hearing loss.  
Therefore the evidence does not suggest actual improvement in 
the veteran's bilateral hearing acuity.  Hence, the veteran's 
40 percent rating should not be reduced, and thus the 40 
percent rating is restored effective from the date of the 
reduction.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, with regard 
to the benefit being granted by the Board in this decision, 
the Board need not consider the question of VCAA compliance 
at this juncture since there is no detriment to the veteran 
in light of the favorable disposition.  


ORDER

The 40 percent rating for service-connected bilateral hearing 
loss is restored, and the appeal is granted, subject to the 
law and regulations, governing the award of monetary 
benefits.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


